Exhibit 10.1
 
FIRST AMENDMENT TO CERTAIN AGREEMENTS


This FIRST AMENDMENT TO CERTAIN AGREEMENTS (the “Amendment”) is dated effective
as of the 1st day of May, 2013, by and between PROGRESSIVE CARE, INC., a
Delaware corporation (the “Company”), and TCA GLOBAL CREDIT MASTER FUND, LP, a
Cayman Islands limited partnership (“TCA”).


RECITALS


WHEREAS, TCA made a loan (the “Loan”) to the Company in the amount of Five
Hundred Thousand and No/100 Dollars ($500,000.00), which Loan is evidenced by
that certain convertible promissory note dated as of March 30, 2012, and
effective as of April 30, 2012, made and executed by the Company in favor of TCA
in the original principal amount of Five Hundred Thousand and No/100 Dollars
($500,000.00) (the “Note”); and


WHEREAS, the Company and TCA entered into and executed that certain Committed
Equity Facility Agreement dated as of March 30, 2012 (the “CEF”), as well as
that certain Registration Rights Agreement dated as of March 30, 2012 (the
“Registration Rights Agreement”)(the CEF and the Registration Rights Agreement
are sometimes hereinafter referred to as the “CEF Documents”), and pursuant to
the CEF Documents, the Company owes to TCA certain funds and other obligations;
and


WHEREAS, the Company’s obligations under the Note and the CEF Documents are
secured by the following: (i) a Security Agreement dated as of March 30, 2012
(the “Company Security Agreement”) from the Company in favor of TCA, pursuant to
which TCA has a continuing, first-priority, perfected security interest
encumbering all of the “Collateral” (as defined in the Company Security
Agreement) of the Company; (ii) a UCC-1 Financing Statement listing the Company,
as debtor, and TCA, as secured party, filed with the State of Delaware under
filing No. 2012 1678319 (the “Company UCC”); (iii) a Guaranty Agreement dated as
of March 30, 2012 from Pharmco, L.L.C., a Florida limited liability company
(“Pharmco”) in favor of TCA (the “Guaranty”); (iv) a Security Agreement dated as
of March 30, 2012 (the “Pharmco Security Agreement”) from Pharmco in favor of
TCA, pursuant to which TCA has a continuing, first-priority, perfected security
interest encumbering all of the “Collateral” (as defined in the Pharmco Security
Agreement) of Pharmco; (v) a UCC-1 Financing Statement listing Pharmco, as
debtor, and TCA, as secured party, filed with the State of Florida under filing
No. 201206656113 (the “Pharmco UCC”)(the Company UCC and the Pharmco UCC
sometimes collectively referred to as the “UCC’s”); and (vi) a continuing and
first priority security interest and lien in certain stock (the “Pledged Stock”)
of the Company owned by Armen Karapetyan pursuant to a Stock Pledge and Escrow
Agreement dated as of the date hereof (the “Pledge Agreement”) (the Note,
Company Security Agreement, the Guaranty, the Pharmco Security Agreement, the
UCC’s, the CEF Documents, the Amended and Restated Note, the Pledge Agreement,
this Amendment, and all other documents or instruments previously, now, or
hereafter executed in connection with any of the foregoing, and all amendments,
extensions, renewals, replacements, and future advances thereof, hereinafter
referred to as the “Transaction Documents”); and


WHEREAS, the Company is currently in default of its obligations under the
Transaction Documents (the “Existing Default”); and


WHEREAS, the parties desire to provide for the repayment of certain obligations
due and owing by the Company and Pharmco to TCA as of the date hereof under the
Transaction Documents, by aggregating all of such obligations into a newly
issued promissory note in the form attached hereto as Exhibit “A” (the “Amended
and Restated Note”), which Amended and Restated Note shall replace, amend and
restate the Note in its entirety, and which Amended and Restated Note shall be
for a principal amount equal to the aggregate amount of all such obligations,
all as more specifically set forth in this Amendment;
 
 
1

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereinafter expressed and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
each intending to be legally bound, agree as follows:


1.            Recitals.  The recitations set forth in the preamble of this
Amendment are true and correct and incorporated herein by this reference.


2.            Conflicts.  In the event of any conflict or ambiguity by and
between the terms and provisions of this Amendment and the terms and provisions
of any of the Transaction Documents, the terms and provisions of this Amendment
shall control, but only to the extent of any such conflict or ambiguity.


3.            Outstanding Balance.  The Company acknowledges that the aggregate
amount of certain obligations currently due and owing under the Transaction
Documents, as of May 1, 2013, is $623,007.16 (the “Outstanding Balance”).  The
Outstanding Balance is comprised of: (i) principal and accrued and unpaid
interest under the Note as of May 1, 2013; and (ii) certain amounts outstanding,
due or owing in connection with the “Facility Fee Shares” (as such term is
defined in the CEF Documents) under the CEF Documents.  The Outstanding Balance
shall be deemed and is agreed upon as the outstanding principal balance of the
Amended and Restated Note, and the Company acknowledges and agrees that the
Outstanding Balance shall accrue interest and otherwise shall be payable in
accordance with the terms of the Amended and Restated Note.


4.            Representations and Warranties.  The Company hereby confirms and
affirms that all representations and warranties made by the Company under any of
the Transaction Documents (specifically including under Article IV of the CEF)
are true, correct and complete as of the date of the Transaction Documents, and
hereby confirms and affirms that, except for the Existing Default, all such
representations and warranties remain true, correct and complete as of the date
of this Amendment, and by this reference, the Company does hereby re-make each
and every one of such representations and warranties herein as of the date of
this Amendment, as if each and every one of such representations and warranties
was set forth in its entirety in this Amendment, as same may be qualified by
revised disclosure schedules attached to this Amendment, if any (if no revised
disclosures are attached to this Amendment, then no such revised disclosure
schedules shall be deemed to exist or to qualify any of the representations and
warranties hereby re-made).


5.            Affirmation.  The Company hereby affirms all of its obligations to
TCA under all of the Transaction Documents and agrees and affirms as follows:
(i) that as of the date hereof, the Company has performed, satisfied and
complied in all material respects with all the covenants, agreements and
conditions under each of the Transaction Documents to be performed, satisfied or
complied with by the Company, except as may relate to the Existing Default; (ii)
that the Company shall continue to perform each and every covenant, agreement
and condition set forth in each of the Transaction Documents and this Amendment,
and continue to be bound by each and all of the terms and provisions thereof and
hereof; (iii) that as of the date hereof, no default or Event of Default has
occurred or is continuing under any of the Transaction Documents, and no event
has occurred that, with the passage of time, the giving of notice, or both,
would constitute a default or an Event of Default under any of the Transaction
Documents, except as may relate to the Existing Default; and (iv) that as of the
date hereof, no event, fact, or other set of circumstances has occurred which
could reasonably be expected to have a material adverse effect on the Company’s
business, operations or prospects, the prospect for TCA to fully and punctually
realize the full benefits conferred upon TCA by the Transaction Documents, or
the prospect of repayment of all obligations of the Company and Pharmco due and
owing to TCA, except as may relate to the Existing Default.
 
 
2

--------------------------------------------------------------------------------

 
 
6.            Ratification.  The Company hereby acknowledges, represents,
warrants and confirms to TCA that: (i) each of the Transaction Documents
executed by the Company are valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms; (ii)
all obligations of the Company under all the Transaction Documents are, shall be
and continue to be secured by and under the Company Security Agreement, the
Pharmco Security Agreement, the Guaranty, all UCC’s, the Pledge Agreement, and
all other Transaction Documents; (iii) there are no defenses, setoffs,
counterclaims, cross-actions or equities in favor of the Company to or against
the enforcement of any of the Transaction Documents, and to the extent the
Company has any defenses, setoffs, counterclaims, cross-actions or equities
against TCA and/or against the enforceability of any of the Transaction
Documents, the Company acknowledges and agrees that same are hereby fully and
unconditionally waived by the Company; and (iv) no oral representations,
statements, or inducements have been made by TCA or any agents or
representatives of TCA with respect to any of the Transaction Documents.


7.            Additional Confirmations.  The Company hereby represents, warrants
and covenants that TCA’s security interests in all of the “Collateral” (as such
term is defined in the Company Security Agreement) are and remain valid,
perfected, first-priority security interests in such Collateral, and the Company
has not granted any other liens, security interests, or other encumbrances of
any nature or kind in favor of any other “Person” (as defined in the Note)
affecting any of such Collateral.


8.            TCA’s Conduct.  As of the date of this Amendment, the Company
hereby acknowledges and admits that: (i) TCA has acted in good faith and has
fulfilled and fully performed all of its obligations under or in connection with
any of the Transaction Documents; and (ii) that there are no other promises,
obligations, understandings or agreements with respect to the Transaction
Documents, except as expressly set forth herein and the other Transaction
Documents.


9.            Redefined Terms.  The term “SEC Documents,” as defined in the CEF,
shall be deemed to refer to and include all filings made by the Company with the
SEC between the date of the CEF and the date of this Amendment.


10.          Representations and Warranties of the Company.  The Company hereby
makes the following representations and warranties to TCA:


(a)           Authority and Approval of Agreement; Binding Effect.  The
execution and delivery by the Company of this Amendment, and the documents
executed and delivered in connection herewith, and the performance by Company of
all of its obligations hereunder and thereunder, have been duly and validly
authorized and approved by the Company and its boards of directors pursuant to
all applicable laws, and other than the corporate action or resolutions
delivered by the Company in connection with this Amendment, no other corporate
action or consent on the part of the Company, its board of directors,
stockholders or any other Person is necessary or required by the Company to
execute this Amendment, and the documents executed and delivered in connection
herewith and therewith, to consummate the transactions contemplated herein and
therein, or perform all of the Company’s obligations hereunder and
thereunder.  This Amendment, and each of the documents executed and delivered in
connection herewith and therewith, have been duly and validly executed by the
Company (and the officer executing this Amendment and all such other documents
is duly authorized to act and execute same on behalf of the Company) and
constitute the valid and legally binding agreements of the Company, enforceable
against the Company in accordance with their respective terms.
 
 
3

--------------------------------------------------------------------------------

 
 
11.           Indemnification.  The Company hereby indemnifies and holds the
“Investor Indemnitees” (as defined in the CEF), and each of them, harmless from
and against any and all “Indemnified Liabilities” (as defined in the CEF)
payable by any of the Investor Indemnitees to any Person, including reasonable
attorneys’ and paralegals’ fees and expenses, court costs, settlement amounts,
costs of investigation and interest thereon from the time such amounts are due
at the highest non-usurious rate of interest permitted by applicable law,
through all negotiations, mediations, arbitrations, trial and appellate levels,
as a result of, or arising out of, or relating to any matters relating to this
Amendment or any other Transaction Documents.


12.           Release.  As a material inducement for TCA to enter into this
Amendment, the Company does hereby release, waive, discharge, covenants not to
sue, acquits, satisfies and forever discharges each of the Investor Indemnitees
and their respective successors and assigns, from any and all Indemnified
Liabilities or any “Claims” (as defined in the CEF) whatsoever in law or in
equity which the Company ever had, now has, or which any successor or assign of
the Company hereafter can, shall or may have against any of the Investor
Indemnitees, for, upon or by reason of any matter, cause or thing whatsoever
related to the this Amendment or any other Transaction Documents, through the
date hereof.  The Company further expressly agrees that the foregoing release
and waiver agreement is intended to be as broad and inclusive as permitted by
the laws of the jurisdiction governing the Transaction Documents. In addition
to, and without limiting the generality of foregoing, the Company further
covenants with and warrants unto TCA and each of the other Investor Indemnitees,
that there exist no claims, counterclaims, defenses, objections, offsets or
other Claims against TCA or any other Investor Indemnitees, or the obligation of
the Company to comply with the terms and provisions of the Transaction
Documents.


13.           Effect on Agreement and Transaction Documents.  Except as
expressly amended by this Amendment, all of the terms and provisions of the
Transaction Documents shall remain and continue in full force and effect after
the execution of this Amendment, are hereby ratified and confirmed, and
incorporated herein by this reference.


14.           Waiver of Existing Default.  Upon execution of this Amendment and
all other documents required or requested by TCA in connection herewith by the
Company, and payment by the Company of all fees required to be paid hereunder
and thereunder, the Existing Default shall be deemed waived by TCA, provided,
however, this waiver shall only apply to the Existing Default, and this
Amendment shall not be deemed or construed in any manner as a waiver by TCA of
any other Claims, defaults, Events of Default, breaches or misrepresentations by
the Company under any Transaction Documents, or any of TCA’s rights or remedies
in connection therewith, which may occur after the date hereof.


15.           Execution.  This Amendment may be executed in one or more
counterparts, all of which taken together shall be deemed and considered one and
the same Amendment, and same shall become effective when counterparts have been
signed by each party and each party has delivered its signed counterpart to the
other party.  In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format file or other similar
format file, such signature shall be deemed an original for all purposes and
shall create a valid and binding obligation of the party executing same with the
same force and effect as if such facsimile or “.pdf” signature page was an
original thereof.
 
 
4

--------------------------------------------------------------------------------

 
 
16.           Amendments to the CEF.  The Company and TCA hereby agree that the
CEF is hereby amended as follows (any capitalized terms used in this Section 17
shall have the meanings ascribed to such terms as set forth in the CEF) and not
otherwise:


(a)           Additional Definitions.  The following defined terms under the CEF
are hereby modified, added, or deleted, as applicable, to Article I of the CEF:


(i)             “Advance Notice Date” shall mean each date the Company delivers
(in accordance with Section 2.1 of the Agreement) to the Investor an Advance
Notice requiring the Investor to advance funds to the Company, subject to the
terms of this Agreement.


(ii)            “Clearing Date” shall mean the date on which the Estimated
Advance Shares have been deposited into the Investor’s brokerage account and the
Investor’s broker has confirmed with the Investor that such Estimated Advance
Shares have cleared into Investor’s brokerage account and the Investor may
execute trades of such Estimated Advance Shares.


(iii)           “Market Price” shall mean, with respect to each Advance Notice,
the VWAP of the Common Stock on the applicable Advance Notice Date.


(iv)           “Purchase Price” shall mean, with respect to each Advance Notice,
ninety-five percent (95%) of the net aggregate sales proceeds received by
Investor from the sale of Estimated Advance Shares during an applicable Selling
Period, less any fees, including the Advance Fee, which may be due and payable
to Investor in connection with each Advance Notice.

 
(v)            “Selling Period” shall mean the five (5) consecutive Trading Days
immediately following the Clearing Date associated with the applicable Advance
Notice.


(vi)           “Shares” shall mean the shares of Common Stock to be issued from
time to time hereunder pursuant to Advances, and shall include any Estimated
Advance Shares issued and delivered under this Agreement from time to time.


(vii)          The term “Advance Settlement Date” is hereby deleted in its
entirety.  If such term is used in any other portion of the Agreement, such term
is hereby replaced with the term “Closing Date” as defined below.


(viii)         The term “Pricing Period” is hereby deleted in its entirety.


(b)           Amendment to Mechanics for Advances.  Article II of the Agreement
is hereby deleted in its entirety and the following is inserted in lieu thereof:


“2.1         Advances; Mechanics. Subject to the terms and conditions of this
Agreement (including, without limitation, the conditions of Article VII hereof),
the Company, at its sole and exclusive option, may issue and sell to the
Investor, and the Investor shall purchase from the Company, shares of Common
Stock on the following terms:
 
 
5

--------------------------------------------------------------------------------

 

 
(a)           Advance Notice.  At any time during the Commitment Period, the
Company may require the Investor to purchase shares of Common Stock by
delivering an Advance Notice to the Investor, subject to the conditions set
forth in Article VII; provided, however, that: (i) the amount for each Advance
as designated by the Company in the applicable Advance Notice shall not be more
than the Maximum Advance Amount; (ii) the aggregate amount of the Advances
pursuant to this Agreement shall not exceed the Commitment Amount; (iii) in no
event shall the number of Shares issuable to the Investor pursuant to an Advance
cause the aggregate number of Shares beneficially owned (as calculated pursuant
to Section 13(d) of the Exchange Act) by the Investor and its Affiliates to
exceed 4.99% of the then outstanding Common Stock (the “Ownership Limitation”);
(iv) if the Common Stock is listed or quoted on The Nasdaq Stock Market or any
other U.S. national securities exchange during the Commitment Period, in no
event shall the number of shares of Common Stock issuable to the Investor
pursuant to an Advance Notice cause the aggregate number of shares of Common
Stock that would be issued pursuant to this Agreement, together with all shares
of Common Stock issued pursuant to any transactions that may be aggregated with
the transactions contemplated by this Agreement under applicable rules of The
Nasdaq Stock Market or any other Principal Market on which the Common Stock may
be listed or quoted, to exceed the Exchange Cap; and (v) in no event shall the
aggregate offering price or number of Shares, as the case may be, exceed the
aggregate offering price or number of Shares, as the case may be, available for
issuance under the Registration Statement (the “Registration Limitation”).  In
connection with each Advance Notice delivered by the Company, if any portion of
the applicable Advance, or the Shares issuable to Investor pursuant to such
Advance, would result in any of the limitations set forth in this Section 2.1(a)
to be exceeded, such portion of such Advance shall be void ab initio and
automatically be deemed to be withdrawn by the Company with no further action
required by the Company or the Investor, and the amount of proceeds ultimately
due to the Company under such Advance shall be reduced accordingly.  Upon the
written or oral request of the Investor, the Company shall confirm orally or in
writing to the Investor, within two (2) Trading Days of such request, the number
of shares of Common Stock then issued and outstanding, or any other information
the Investor may request, so that the Investor may properly analyze and make the
determinations required to insure that none of the limitations set forth in this
Section 2.1(a) shall ever be exceeded.


(b)           Date of Delivery of Advance Notice.  Advance Notices shall be
delivered in accordance with the instructions set forth on the bottom of
Exhibit “A”.  An Advance Notice shall be deemed delivered on: (i) the Trading
Day it is received by the Investor, if such Advance Notice is received prior to
5:00 pm, Eastern Time; or (ii) the immediately succeeding Trading Day if such
Advance Notice is received by Investor after 5:00 pm, Eastern Time, on a Trading
Day or at any time on a day which is not a Trading Day.  No Advance Notice may
be deemed delivered on a day that is not a Trading Day, or if positive receipt
of such Advance Notice is not acknowledged by the Investor.  Unless the parties
agree in writing otherwise, there shall be a minimum of five (5) Trading Days
between a Closing Date and a subsequent Advance Notice Date.  Delivery of an
Advance Notice by the Company shall be deemed a representation and confirmation
from the Company for the benefit of Investor that: (x) the Company has obtained
all permits and qualifications, if any, required for the issuance and transfer
of the Shares applicable to such Advance, or shall have the availability of
exemptions therefrom; (y) the sale and issuance of such Shares shall be legally
permitted by all laws and regulations to which the Company is subject; and (z)
all conditions to an Advance under Article VII have been fully satisfied in all
material respects as of each Condition Satisfaction Date.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           Delivery of Estimated Advance Shares. On an Advance Notice Date,
the Company shall deliver to the Investor’s brokerage account (pursuant to
instructions provided by the Investor) a number of Shares equal to: (x) the
dollar amount of the Advance indicated in the applicable Advance Notice (the
numerator); divided by (y) the Market Price (the denominator); multiplied by (z)
two hundred percent (200%) (the “Estimated Advance Shares”). In lieu of
delivering physical certificates representing the Estimated Advance Shares
issuable in accordance with this Section 2.1(c), and provided that the Company’s
transfer agent is then participating in the Depository Trust Company (“DTC”)
Fast Automated Securities Transfer (“FAST”) program, upon request of the
Investor, the Company shall cause the Company’s transfer agent to electronically
transmit the applicable Estimated Advance Shares by crediting the account of the
Investor’s prime broker with DTC through its Deposit Withdrawal Agent Commission
(“DWAC”) system, and provide proof satisfactory to the Investor of such
delivery.  No fractional shares shall be issued, and any fractional amounts
shall be rounded to the next highest whole number of Shares.  Any certificates
evidencing Shares delivered pursuant hereto shall be free of restrictive
legends.  The Company acknowledges that a Closing may be delayed if Estimated
Advance Shares are sent via physical delivery in certificate form.  The Company
understands that if for any reason shares of its Common Stock are not able to be
delivered electronically, then significant transaction delays may occur,
impacting the ability of transfer agents, brokers, counterparties and
intermediaries to deliver and clear shares promptly. This may ultimately delay
any applicable Advance Notice Date, Clearing Date, and Closing Date related to
an Advance Notice. Furthermore, the Company understands that additional costs
may be associated with the delivery of shares of its Common Stock when issued
and/or delivered in certificate form and acknowledges that any related
reasonable fees will be borne by the Company in full. Upon request, the Investor
shall deliver to the Company such evidence of any of said reasonable fees as may
be requested by the Company.  The Company shall pay any reasonable payments
incurred under this Section in immediately available funds upon demand.  On the
Trading Day immediately following the Clearing Date applicable to the then
applicable Advance Notice, the Investor shall acknowledge consideration by
allocating funds in the Investor’s brokerage account in an amount equal to the
par value of the Estimated Advance Shares (“Par Value Payment”), which Par Value
Payment shall be held in the Investor’s brokerage account for the duration of
the Selling Period and adjusted at the Closing as hereinafter set forth. Under
no circumstances shall the Par Value Payment exceed the amount of the Advance
specified in the Advance Notice and no Advance Notice shall be delivered to the
Investor if the Company’s Common Stock is trading at or below its par value. The
Company acknowledges and agrees that, notwithstanding anything contained in this
Agreement to the contrary, the Investor may sell Shares of the Company’s Common
Stock relating to a particular Advance Notice, including, without limitation,
all of the Estimated Advance Shares in the Investor’s brokerage account on the
Clearing Date with respect to such Advance Notice, at any time after the Advance
Notice is received by the Investor. If the amount of Estimated Advance Shares
due to be delivered to the Investor pursuant to a particular Advance Notice
would result in the Investor exceeding the Ownership Limitation, then the amount
of the Advance requested in the Advance Notice shall be automatically reduced
and the Estimated Advance Shares shall be automatically reduced to an amount
that would allow for delivery by the Company to Investor of Estimated Advance
Shares for the full two hundred percent (200%) contemplated hereby, without
exceeding the Ownership Limitation (such new Share amount, if applicable, shall
replace the amount of “Estimated Advance Shares” determined above).
 
 
7

--------------------------------------------------------------------------------

 
 
(d)           Exchange Cap.  If the Common Stock is listed or quoted on The
Nasdaq Stock Market or any other U.S. national securities exchange during the
Commitment Period, the Company shall not issue or sell any shares of Common
Stock pursuant to this Agreement, and the Investor shall not purchase or acquire
any shares of Common Stock pursuant to this Agreement, to the extent that after
giving effect thereto, the aggregate number of all shares of Common Stock that
would be issued pursuant to this Agreement, together with all shares of Common
Stock issued pursuant to any transactions that may be aggregated with the
transactions contemplated by this Agreement under applicable rules of The Nasdaq
Stock Market or any other Principal Market on which the Common Stock may be
listed or quoted, would exceed the maximum number of shares of Common Stock that
the Company may issue pursuant to this Agreement and the transactions
contemplated hereby without: (i) breaching the Company’s obligations under the
applicable rules of The Nasdaq Stock Market or any other Principal Market on
which the Common Stock may be listed or quoted; or (ii) obtaining stockholder
approval under the applicable rules of The Nasdaq Stock Market or any other
Principal Market on which the Common Stock may be listed or quoted (the
“Exchange Cap”).  In such a circumstance, any portion of the applicable Advance,
or the Shares issuable to Investor pursuant to such Advance, that would exceed
the Exchange Cap to be exceeded shall be void ab initio and automatically be
deemed to be withdrawn by the Company with no further action required by the
Company or the Investor, unless and until the Company elects to solicit
stockholder approval of the transactions contemplated by this Agreement and the
stockholders of the Company have in fact approved the transactions contemplated
by this Agreement in accordance with the applicable rules and regulations of The
Nasdaq Stock Market, any other Principal Market on which the Common Stock may be
listed or quoted, and the Certificate of Incorporation and Bylaws of the
Company.
 
2.2           Closings.  The Closing of a request for an Advance shall occur the
“Closing Date” (as hereinafter defined).  Each Closing shall take place on a
Closing Date in accordance with the procedures set forth below.  In connection
with each Closing, the Company and the Investor shall fulfill each of its
obligations as set forth below:
 
(a)           Settlement Document and Delivery of Share Proceeds.  Subject to
the terms and conditions of this Agreement, the Investor shall promptly notify
the Company in writing (which notification may be by e-mail) of the occurrence
of the Clearing Date associated with an Advance Notice. The Selling Period with
respect to such Advance Notice shall begin on the first (1st) Trading Day
immediately following the applicable Clearing Date. During the Selling Period,
the Investor shall use its good faith efforts to sell Estimated Advance Shares
in an amount that would generate net sales proceeds of up to the Advance amount
requested in the applicable Advance Notice, subject to then existing market
circumstances and conditions and volume limitations resulting therefrom.  The
Company acknowledges and agrees that the Investor shall have no liability of any
nature or kind in connection with the number of Estimated Advance Shares sold or
which Investor elects to sell or may be able to sell during the Selling
Period.  In no event shall Investor sell Estimated Advance Shares during an
applicable Selling Period which generate net sales proceeds in excess of the
Advance amount requested in the applicable Advance Notice.  At the end of the
Selling Period for any applicable Advance Notice and upon the completion of the
settlement of all trades that occurred during the applicable Selling Period, the
Investor shall deliver to the Company a written document (each a “Settlement
Document”) setting forth: (i) the number of Estimated Advance Shares originally
delivered to the Investor or the Investor’s brokerage account under the
applicable Advance Notice; (ii) the aggregate number of such Estimated Advance
Shares sold during the Selling Period (as supported by a reconciliation and/or
brokerage account statement) applicable to such Advance Notice; and (iii) the
net sales proceeds received by Investor from the sale of such Estimated Advance
Shares sold during the Selling Period applicable to such Advance Notice.  The
Settlement Document shall be in the form attached hereto as Exhibit “B”.  Within
one (1) Trading Day after delivery of the Settlement Document for an applicable
Advance Notice (each, a “Closing Date”), the Investor shall transfer and deliver
to the Company, by wire transfer of immediately available funds to an account
designated in writing by the Company: (y) the Purchase Price for the applicable
Advance Notice; less (z) any Par Value Payment previously made to the
Company.  In the event that the Investor is no longer able, due to time
constraints beyond its control, to perform a wire on any particular Trading Day,
then the wire will be promptly executed on the next following Trading Day.  To
the extent the Purchase Price for any applicable Advance Notice is less than the
amount of the Advance requested by the Company for such applicable Advance
Notice, such applicable Advance Notice shall be automatically deemed to be
modified and revised as of each Closing Date to an Advance amount equal to the
Purchase Price.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           Excess Estimated Advance Shares.  If the number of Estimated
Advance Shares initially delivered to the Investor for an applicable Advance
Notice pursuant to Section 2.1(c) is greater than the aggregate number of Shares
sold by the Investor for such applicable Advance Notice, then the Investor shall
deliver to the Company any excess Estimated Advance Shares associated with such
requested Advance, unless the parties mutually agree for the Investor to retain
such excess Estimated Advance Shares to apply to the next requested
Advance.  Any excess Estimated Advance Shares retained by the Investor pursuant
to the immediately preceding sentence shall only be applied by Investor to the
next requested Advance, if any, and shall not be sold by the Investor for any
other purpose.


(c)           Additional Documents.  On or prior to each Closing Date, each of
the Company and the Investor shall deliver to the other all documents,
instruments and writings required to be delivered by either of them pursuant to
this Agreement in order to implement and effect the transactions contemplated
herein.


(d)           Outstanding Fees or Payments.  To the extent the Company has not
paid any fees, expenses, or other amounts due to the Investor in accordance with
this Agreement, then the amount of such fees, expenses, or other amounts due may
be withheld by the Investor from the Purchase Price applicable to any Advance
Notice and used to pay for any such fees, expenses or other amounts due. If in
the event that on a Closing Date the amount of the requested Advance has been
reduced to a dollar amount that does not exceed the initial Par Value Payment
made by the Investor, then that difference, up to the full Par Value Payment,
will be required to be returned and paid by the Company to the Investor on the
next following Trading Day via wire transfer, if applicable.  If there are any
fees, expenses, costs, or other amounts (including any portion of the Par Value
Payment per the immediately preceding sentence) which are due by the Company to
Investor in accordance with this Agreement, no subsequent Advance Notice(s) may
be deemed delivered and the Investor has no obligation to accept subsequent
Advance Notice(s) if any such fees, expenses, costs, or other amounts (including
any portion of the Par Value Payment per the immediately preceding sentence) are
then outstanding and due to the Investor in accordance with this
Agreement.  Notwithstanding anything contained herein to the contrary, without
the express written consent of the Company (which consent may have been provided
by the Company prior to the date hereof), the Investor shall not withhold from
the Purchase Price applicable to any Advance Notice any fees, expenses,
interest, principal or any other amount whatsoever which may be otherwise owed
to the Investor by the Company pursuant to any other agreement.  The Investor
hereby acknowledges and agrees that the existence of any outstanding obligations
owed under any other agreement are entirely separate and distinct from the
obligations owed under the Agreement and the Registration Rights Agreement.”


17.           Fees and Expenses.


(a)           Fees for Amendment.  In consideration of TCA’s agreement to enter
into this Amendment, the Company shall pay to TCA a fee equal to $45,000.00 (the
“Amendment Fee”).  The Amendment Fee shall be initially paid by the issuance to
TCA of restricted shares of the Company’s Common Stock (the “Amendment Fee
Shares”) in accordance with the terms and provisions of this Section.  For
purposes of determining the number of shares issuable to TCA under this Section
17(a), the Company’s Common Stock shall be valued at the average of the volume
weighted average price for the Common Stock for the five (5) Business Days
immediately prior to the date the Company executes this Amendment (the
“Valuation Date”), as reported by Bloomberg or such other reporting service
acceptable to TCA (the “VWAP”).  TCA shall confirm to the Company in writing,
the VWAP for the Common Stock as of the Valuation Date, and the Company shall
issue to TCA, simultaneously with the execution of this Amendment (the
“Effective Date”), a number of Amendment Fee Shares equal to two hundred percent
(200%) of the Amendment Fee, based on such VWAP as of the Valuation Date.  On
the Effective Date, the Company shall instruct its transfer agent (the “Transfer
Agent”) to issue certificates representing the Amendment Fee Shares issuable to
TCA or its nominee hereunder, and shall cause its Transfer Agent to deliver such
certificates to TCA or its nominee within seven (7) Business Days from the
Effective Date.  In the event such certificates representing the Amendment Fee
Shares issuable hereunder shall not be delivered to the TCA within said seven
(7) Business Day period, same shall be an immediate default under this Amendment
and the other Transaction Documents.  The Amendment Fee Shares, when issued,
shall be deemed to be validly issued, fully paid, and non-assessable shares of
the Company’s Common Stock. The Amendment Fee Shares shall be deemed fully
earned as of the Effective Date.
 
 
9

--------------------------------------------------------------------------------

 
 
(b)           Adjustments.  It is the intention of the Company and TCA that the
TCA shall be able to sell the Amendment Fee Shares and generate net proceeds
(net of all brokerage commissions and other fees or charges payable by TCA in
connection with the sale thereof) from such sale equal to the Amendment Fee.  In
this regard, TCA shall have the right to sell the Amendment Fee Shares at any
time in accordance with applicable securities laws.  Upon: (A) the sale of all
Amendment Fee Shares; (B) TCA receiving net proceeds from the sale of Amendment
Fee Shares equal to the Amendment Fee; or (C) at any time TCA may elect, TCA
shall deliver to the Company a reconciliation statement showing the net proceeds
actually received by TCA from the sale of the Amendment Fee Shares (the “Sale
Reconciliation”).  If, as of the date of the delivery by TCA of the Sale
Reconciliation, TCA has not realized and received net proceeds from the sale of
the Amendment Fee Shares equal to at least the Amendment Fee, as shown on the
Sale Reconciliation, then the Company shall immediately take all required action
necessary or required in order to cause the issuance of additional shares of
Common Stock to TCA in an amount sufficient such that, when sold and the net
proceeds thereof are added to the net proceeds from the sale of any of the
previously issued and sold Amendment Fee Shares, TCA shall have received total
net funds equal to the Amendment Fee.  If additional shares of Common Stock are
issued pursuant to the immediately preceding sentence, and after the sale of
such additional issued shares of Common Stock, TCA still has not received net
proceeds equal to at least the Amendment Fee, then the Company shall again be
required to immediately take all required action necessary or required in order
to cause the issuance of additional shares of Common Stock to TCA as
contemplated above, and such additional issuances shall continue until TCA has
received net proceeds from the sale of such Common Stock equal to the Amendment
Fee.  In the event TCA receives net proceeds from the sale of Amendment Fee
Shares equal to the Amendment Fee before TCA has sold all Amendment Fee Shares
issued to TCA hereunder, then TCA shall return all such remaining Amendment Fee
Shares to the Company.  In the event additional Common Stock is required to be
issued as outlined above, the Company shall instruct its Transfer Agent to issue
certificates representing such additional shares of Common Stock to TCA or its
nominee immediately subsequent to the TCA’s notification to the Company that
additional shares of Common Stock are issuable hereunder, and the Company shall
in any event cause its Transfer Agent to deliver such certificates to TCA or its
nominee within seven (7) Business Days following the date TCA notifies the
Company that additional shares of Common Stock are to be issued hereunder.  In
the event such certificates representing such additional shares of Common Stock
issuable hereunder shall not be delivered to TCA within said seven (7) Business
Day period, same shall be an immediate default under this Amendment and the
Transaction Documents.  Notwithstanding anything contained in this Section 17(b)
to the contrary, at any time on or prior to the maturity date of the Amended and
Restated Note, the Company shall have the right, at any time during such period,
to redeem any Amendment Fee Shares then in TCA’s possession for an amount
payable by the Company to TCA in immediately available U.S. dollars equal to the
Amendment Fee, less any net proceeds received by TCA from any previous sales of
Amendment Fee Shares.  Upon TCA’s receipt of such cash payment in accordance
with the immediately preceding sentence, TCA shall return any then remaining
Amendment Fee Shares in its possession back to the Company.
 
 
10

--------------------------------------------------------------------------------

 
 
(c)           Mandatory Redemption.  Notwithstanding anything contained in this
Amendment to the contrary, in the event TCA has not realized net proceeds from
the sale of Amendment Fee Shares equal to at least the Amendment Fee by a date
that is twelve (12) months from the Effective Date, then at any time thereafter,
TCA shall have the right, upon written notice to the Company, to require that
the Company redeem all Amendment Fee Shares then in TCA’s possession for
immediately available U.S. dollars equal to the Amendment Fee, less any net
proceeds received by TCA from any previous sales of Amendment Fee Shares, if
any.  In the event such redemption notice is given by TCA, the Company shall
redeem the then remaining Amendment Fee Shares in TCA’s possession for an amount
of immediately available U.S. dollars equal to the Amendment Fee, less any net
proceeds received by TCA from any previous sales of Amendment Fee Shares, if
any, payable by wire transfer to an account designated by TCA within five (5)
Business Days from the date TCA delivers such redemption notice to the Company.


(d)           Surviving Obligations. The Company agrees and acknowledges that
notwithstanding the payment in full of all of the Company’s obligations under
the Amended and Restated Note, the Company’s obligations and liability under the
Transaction Documents, and TCA’s liens and security interests on all Collateral
(as such term is used and defined in the Company Security Agreement and the
Pharmco Security Agreement) or under any of the other Transaction Documents,
shall survive, shall remain valid and effective and shall not be released or
terminated, until the Company has fully complied with all of its obligations
with respect to payment of the Amendment Fee, and TCA has generated and received
net proceeds from the sale of the Amendment Fee Shares (or otherwise received
equivalent payment thereof in cash as permitted hereunder) equal to the
Amendment Fee.


(e)           Matters with Respect to Common Stock.


(i)           Issuance of Conversion Shares.  The parties hereto acknowledge
that pursuant to the terms of the Amendment and Restated Note, TCA has the
right, at its discretion, to convert amounts due under the Amended and Restated
Note into Common Stock in accordance with the terms of the Amended and Restated
Note.  In the event, for any reason, the Company fails to issue, or cause the
Transfer Agent to issue, any portion of the Common Stock issuable upon
conversion of the Amended and Restated Note (the “Conversion Shares”) to TCA in
connection with the exercise by TCA of any of its conversion rights under the
Amended and Restated Note, then the parties hereto acknowledge that TCA shall
irrevocably be entitled to deliver to the Transfer Agent, on behalf of itself
and the Company, a “Conversion Notice” (as defined in the Amended and Restated
Note) requesting the issuance of the Conversion Shares then issuable in
accordance with the terms of the Amended and Restated Note, and the Transfer
Agent, provided they are the acting transfer agent for the Company at the time,
shall, and the Company hereby irrevocably authorizes and directs the Transfer
Agent to, without any further confirmation or instructions from the Company,
issue the Conversion Shares applicable to the Conversion Notice then being
exercised, and surrender to a nationally recognized overnight courier for
delivery to TCA at the address specified in the Conversion Notice, a certificate
of the Common Stock of the Company, registered in the name of TCA or its
nominee, for the number of Conversion Shares to which TCA shall be then entitled
under the Amended and Restated Note, as set forth in the Conversion Notice.
 
 
11

--------------------------------------------------------------------------------

 
 
(ii)           Issuance of Additional Common Stock Under Section 17.  The
parties hereto acknowledge that pursuant to Sections 17(a) and 17(b) above, the
Company has agreed to issue, simultaneously with the execution of this Amendment
and possibly in the future, certain shares of the Company’s Common Stock in
accordance with the terms of Section 17(a) and 17(b) above.  In the event, for
any reason, the Company fails to issue, or cause its Transfer Agent to issue,
any portion of the Common Stock issuable to TCA under Sections 17(a) and 17(b),
either now or in the future, then the parties hereto acknowledge that TCA shall
irrevocably be entitled to deliver to the Transfer Agent, on behalf of itself
and the Company, a written instruction requesting the issuance of the shares of
Common Stock then issuable in accordance with Sections 17(a) and 17(b) above,
and the Transfer Agent, provided they are the acting transfer agent for the
Company at the time, shall, and the Company hereby irrevocably authorizes and
directs the Transfer Agent to, without any further confirmation or instructions
from the Company, issue such shares of the Company’s Common Stock as directed by
TCA, and surrender to a nationally recognized overnight courier for delivery to
TCA at the address specified in the TCA’s notice, a certificate of the Common
Stock of the Company, registered in the name of TCA or its nominee, for the
number of shares of Common Stock issuable to TCA in accordance with Sections
17(a) and 17(b).


(iii)           Removal of Restrictive Legends.  In the event that TCA has any
shares of the Company’s Common Stock bearing any restrictive legends, and TCA,
through its counsel or other representatives, submits to the Transfer Agent any
such shares for the removal of the restrictive legends thereon, whether in
connection with a sale of such shares pursuant to any exemption to the
registration requirements under the Securities Act of 1933, as amended, or the
laws or rules of any governmental authority, or otherwise, and the Company and
or its counsel refuses or fails for any reason to render an opinion of counsel
or any other documents, certificates or instructions required for the removal of
the restrictive legends, then: (A) to the extent such legends could be lawfully
removed under applicable laws, the Company’s failure to provide the required
opinion of counsel or any other documents, certificates or instructions required
for the removal of the restrictive legends shall be an immediate event of
default under this Amendment and all other Transaction Documents; and (B) the
Company hereby agrees and acknowledges that TCA is hereby irrevocably and
expressly authorized to have counsel to TCA render any and all opinions and
other certificates or instruments which may be required for purposes of removing
such restrictive legends, and the Company hereby irrevocably authorizes and
directs the Transfer Agent to, without any further confirmation or instructions
from the Company, issue any such shares without restrictive legends as
instructed by TCA, and surrender to a common carrier for overnight delivery to
the address as specified by TCA, certificates, registered in the name of TCA or
its nominee, representing the shares of Common Stock to which TCA is entitled,
without any restrictive legends and otherwise freely transferable on the books
and records of the Company.


(iv)           Authorized Agent of the Company.  The Company hereby irrevocably
appoints TCA and its counsel and its representatives, each as the Company’s duly
authorized agent and attorney-in-fact for the Company for the purposes of
authorizing and instructing the Transfer Agent to process issuances, transfers
and legend removals upon instructions from TCA, or any counsel or
representatives of TCA, as specifically contemplated herein.  The authorization
and power of attorney granted hereby is coupled with an interest and is
irrevocable so long as any obligations of the Company under this Amendment or
any other Transaction Documents remain outstanding, and so long as TCA owns or
has the right to receive, any shares of the Company’s Common Stock hereunder or
under any other Transaction Documents.  In this regard, the Company hereby
confirms to the Transfer Agent and the TCA that it can NOT and will NOT give
instructions, including stop orders or otherwise, inconsistent with the terms of
this Amendment with regard to the matters contemplated herein, and that the TCA
shall have the absolute right to provide a copy of this Amendment to the
Transfer Agent as evidence of the Company’s irrevocable authority for TCA and
Transfer Agent to process issuances, transfers and legend removals upon
instructions from TCA, or any counsel or representatives of TCA, as specifically
contemplated herein, without any further instructions, orders or confirmations
from the Company.
 
 
12

--------------------------------------------------------------------------------

 
 
(v)           Injunction and Specific Performance.  The Company specifically
acknowledges and agrees that in the event of a breach or threatened breach by
the Company of any provision of this Section 17(e), TCA will be irreparably
damaged and that damages at law would be an inadequate remedy if this Amendment
was not specifically enforced.  Therefore, in the event of a breach or
threatened breach of any provision of this Section 17(e) by the Company, TCA
shall be entitled to obtain, in addition to all other rights or remedies TCA may
have, at law or in equity, an injunction restraining such breach, without being
required to show any actual damage or to post any bond or other security, and/or
to a decree for specific performance of the provisions of this Section 17(e).


(f)           Rule 144.  With a view to making available to TCA the benefits of
Rule 144 under the Securities Act of 1933, as amended (“Rule 144”), or any
similar rule or regulation of the SEC that may at any time permit TCA to sell
the Amendment Fee Shares or other shares of Common Stock issuable to TCA under
any Transaction Documents to the public without registration, the Company
represents and warrants that: (i) the Company is, and has been for a period of
at least ninety (90) days immediately preceding the date hereof, subject to the
reporting requirements of Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”); (ii) the Company has filed all required
reports under Section 13 or 15(d) of the Exchange Act during the twelve (12)
months preceding the Effective Date (or for such shorter period that the Company
was required to file such reports); and (iii) the Company is not an issuer
defined as a “Shell Company” (as hereinafter defined).  For the purposes hereof,
the term “Shell Company” shall mean an issuer that meets that description
defined under Rule 144.  In addition, so long as TCA owns, legally or
beneficially, any securities of the Company, the Company shall, at its sole
expense:


(i)           Make, keep and ensure that adequate current public information
with respect to the Company, as required in accordance with Rule 144, is
publicly available;


(ii)           furnish to TCA, promptly upon reasonable request: (A) a written
statement by the Company that it has complied with the reporting requirements of
Rule 144, the Securities Act, and the Exchange Act; and (b) such other
information as may be reasonably requested by TCA to permit TCA to sell any of
the Amendment Fee Shares or other shares of Common Stock acquired hereunder or
under and other Transaction Documents pursuant to Rule 144, without limitation
or restriction; and
 
 
13

--------------------------------------------------------------------------------

 
 
(iii)           promptly at the request of TCA, give the Transfer Agent
instructions to the effect that, upon the Transfer Agent’s receipt from TCA of a
certificate (a “Rule 144 Certificate”) certifying that TCA’s holding period (as
determined in accordance with the provisions of Rule 144) for any portion of the
Amendment Fee Shares or shares of Common Stock which TCA proposes to sell (or
any portion of such shares which TCA is not presently selling, but for which TCA
desires to remove any restrictive legends applicable thereto) (the “Securities
Being Sold”) is not less than six (6) months, and receipt by the Transfer Agent
of the “Rule 144 Opinion” (as hereinafter defined) from the Company its counsel
(or from TCA and its counsel as permitted below), the Transfer Agent is to
effect the transfer (or issuance of a new certificate without restrictive
legends, if applicable) of the Securities Being Sold and issue to TCA or
transferee(s) thereof one or more stock certificates representing the
transferred (or re-issued) Securities Being Sold without any restrictive legend
and without recording any restrictions on the transferability of such shares on
the Transfer Agent’s books and records.  In this regard, upon TCA’s request, the
Company shall have an affirmative obligation to cause its counsel to promptly
issue to the Transfer Agent a legal opinion providing that, based on the Rule
144 Certificate, the Securities Being Sold may be sold pursuant to the
provisions of Rule 144, even in the absence of an effective registration
statement, or re-issued without any restrictive legends pursuant to the
provisions of Rule 144, even in the absence of an effective registration
statement (the “Rule 144 Opinion”). If the Transfer Agent requires any
additional documentation in connection with any proposed transfer (or
re-issuance) by TCA of any Securities Being Sold, the Company shall promptly
deliver or cause to be delivered to the Transfer Agent or to any other Person,
all such additional documentation as may be necessary to effectuate the transfer
(or re-issuance) of the Securities Being Sold and the issuance of an unlegended
certificate to TCA or any transferee thereof, all at the Company’s expense.  Any
and all fees, charges or expenses, including, without limitation, attorneys’
fees and costs, incurred by TCA in connection with issuance of any such shares,
or the removal of any restrictive legends thereon, or the transfer of any such
shares to any assignee of TCA, shall be paid by the Company, and if not paid by
the Company, TCA may, but shall not be required to, pay any such fees, charges
or expenses, and the amount thereof, together with interest thereon at the
highest non-usurious rate permitted by law, from the date of outlay, until paid
in full, shall be due and payable by the Company to TCA immediately upon demand
therefor, and all such amounts advanced by TCA shall be additional obligations
due under the Amended and Restated Note and secured under the Transaction
Documents.  In the event that the Company and/or its counsel refuses or fails
for any reason to render the Rule 144 Opinion or any other documents,
certificates or instructions required to effectuate the transfer (or
re-issuance) of the Securities Being Sold and the issuance of an unlegended
certificate to TCA or any transferee thereof, then: (A) to the extent the
Securities Being Sold could be lawfully transferred (or re-issued) without
restrictions under applicable laws, the Company’s failure to promptly provide
the Rule 144 Opinion or any other documents, certificates or instructions
required to effectuate the transfer (or re-issuance) of the Securities Being
Sold and the issuance of an unlegended certificate to TCA or any transferee
thereof shall be an immediate event of default under this Amendment and all
other Transaction Documents; and (B) the Company hereby agrees and acknowledges
that TCA is hereby irrevocably and expressly authorized to have counsel to TCA
render any and all opinions and other certificates or instruments which may be
required for purposes of effectuating the transfer (or re-issuance) of the
Securities Being Sold and the issuance of an unlegended certificate to TCA or
any transferee thereof, and the Company hereby irrevocably authorizes and
directs the Transfer Agent to, without any further confirmation or instructions
from the Company, transfer or re-issue any such Securities Being Sold as
instructed by TCA and its counsel.


(g)           Registration Rights.  The Amendment Fee Shares to be issued to TCA
pursuant to this Amendment shall be included on any registration statement filed
by the Company after the date hereof, unless such shares may be resold without
any restriction or limitation pursuant to Rule 144.


(h)           Document Review and Legal Fees.  Simultaneously with the execution
by the Company of this Amendment, the Company shall pay to TCA or its counsel a
legal fee equal to Three Thousand Five Hundred and No/100 Dollars ($3,500.00)
for the preparation, negotiation and execution of this Amendment and all other
documents in connection herewith, together with costs of $550.00 associated with
this transaction, which fees and costs shall be due and payable upon execution
of this Amendment by wire transfer to an account designated by TCA or its
counsel.
 
 
14

--------------------------------------------------------------------------------

 
 
18.           Governing Law.  Notwithstanding anything contained in any of the
Transaction Documents to the contrary, the Company irrevocably agrees that any
dispute arising under, relating to, or in connection with, directly or
indirectly, any of the Transaction Documents or related to any matter which is
the subject of or incidental to any of the Transaction Documents (whether or not
such claim is based upon breach of contract or tort) shall be subject to the
exclusive jurisdiction and venue of the state and/or federal courts located in
Broward County, Florida.  This provision  is intended to be a “mandatory” forum
selection clause and governed by and interpreted consistent with Florida
law.  The Company hereby consents to the exclusive jurisdiction and venue of any
state or federal court having its situs in said county, and each waives any
objection based on forum non conveniens. The Company hereby waives personal
service of any and all process and consents that all such service of process may
be made by certified mail, return receipt requested, directed to the Company, as
applicable, as set forth herein or in the manner provided by applicable statute,
law, rule of court or otherwise.  Except for the foregoing mandatory forum
selection clause, notwithstanding anything contained in any of the Transaction
Documents to the contrary, all terms and provisions hereof and the rights and
obligations of the Company and TCA under any of the Transaction Documents shall
be governed, construed and interpreted in accordance with the laws of the State
of Florida, without reference to conflict of laws principles.


19.           CEF Advances.  The Company hereby agrees that in addition to the
payments required to be made under the Amended and Restated Note, for each
Advance taken by the Company under the CEF, seventy-five percent (75%) of any
net proceeds otherwise payable to the Company from any sale of its Common Stock
under the CEF shall be retained by TCA and applied to sums due under the Amended
and Restated Note, in accordance with the terms and provisions of the Amended
and Restated Note.
 
[Signatures on the following page]
 
 
15

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first above written.
 

  COMPANY:             PROGRESSIVE CARE, INC.,
a Delaware corporation             By: 
/s/ Alan Jay Weisberg
    Name:  
 
    Title:
 
    Date:
 
            TCA:             TCA GLOBAL CREDIT MASTER FUND, LP             By:  
TCA Global Credit Fund GP, Ltd.,
     
Its general partner
            By:
/s/ Robert Press
     
Robert Press, Director
   
Date:
 
 

 
 
16

--------------------------------------------------------------------------------